Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
This appeal is taken by the State from a judgment sustaining a motion in arrest of judgment in a prosecution of the defendant for murder, resulting in his conviction of manslaughter.
There is a motion to dismiss the appeal on the ground that the transcript of appeal was not filed in ten days after the order of appeal was granted.
The appeal was granted on the 17th of November, 1887. The transcript was filed on the 30th, same month. The ten days expired on the 27th of November and the filing of the transcript was within three days thereafter, which was in time. State vs. Corcoran, 38 Ann. 950. State vs. Butler, 38 Ann. 392. State vs. Hampton, 33 Ann. 1252.
The motion to dismiss is therefore refused.